DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2022.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 05/11/2021.  These drawings are accepted.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the limitation "receiving over the network, by the host computing device from the renter computing device, a checksum of the data received by the renter computing device". Two messages are provided from the host computing device to the renter computing device. For example, the two messages are “an acceptance of the download contract proposal” and “encrypted data”. The “an acceptance of the download contract proposal” is also considered as the data in a computing system. Therefore, clarification on the limitation is required. For example, the “a checksum of the data” should be “a checksum of the encrypted data”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 3 and 4 are rejected under 35 U.S.C. 112(b). 
Claim 2 recites the limitation " sending information about a key that will be used to encrypt the data to be downloaded ".  There is insufficient antecedent basis for this limitation in the claim since the renter computing device receives two messages from the host computing device. Clarification on the limitation is required. 
Dependent claim 3 inherits the deficiencies of the claim 2 upon which ultimate claim and are rejected as well. 
Claim 4 recites the limitation " dividing the data into chunks". Clarification on the limitation is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tenenboym et al. (US 20140149735 A1 hereinafter “Tenenboym”) in view of CHAKRAVORTY et al. (US 20190347433 A1 hereinafter “Chakravorty”)in view of Lohe et al. (US 20170085545 A1 hereinafter “Lohe”) in view of Jayachandran et al. (US 20180137507 A1 hereinafter “Jayachandran”).
Regarding claim 1, Tenenboym discloses a computer-implemented method of delivering data that has been reliably stored in a storage system, the system being distributed over a network and having a stored blockchain accessible over the network to a host computing device and to a renter computing device (0057, the term “non-transitory machine-readable storage medium” may include a single medium or multiple media (e.g., a centralized or distributed database (“blockchain”), and/or associated caches and servers) that store the at least one instructions or data structures), 
the method utilizing computer processes carried out by the host computing device comprising (Fig. 5, Server (“host computing device”) and Client (“renter computing device”)):
receiving over the network, by a host computing device from a renter computing device, a download contract proposal ([0032] Distributive computation 500 of digital signatures may be initiated from the client device 110. The signer 125 may transmit 505 a signing request 400 from their client device 110 to the server 105 (respectively “a renter computing device and a host computing device”) where the signing request 400 may be stored in the database 120); 
sending over the network, by the host computing device to the renter computing device, an acceptance of the download contract proposal ([0038] the server 105 to transmit 535 the encryption request 450 to the client device 110 for encrypting by the signer 125 (“sending an acceptance”, since the encryption request is analogous to the “key that will be used to encrypt the data” as stated in claim 2); [0040] At the client device 110, the signer 125 may receive 540 the encryption request 450 from the server 105); 
making a determination if the blockchain has stored the download contract, and if the determination is favorable ([0032-0033] The signing request 400 may include the content identifier 420, which contains data to identify the to-be-signed content (content). The content may reside entirely on the server 105 or alternately within the server 105 and any additional storage medium or devices providing data storage (analogous to “blockchain” since Tenenboym teaches the distributed database as stated in para.0057 and the deficiency is cured by Chakravorty and Jayachandran)):
(b) computing, by the host computing device, a checksum of the encrypted data ([0037] The hashing module 230 may calculate 520 the hash value 460 for the content. The hash value 460 be used to establish authenticity and maintain integrity of the content (“checksum of the encrypted data” the “encrypting data” is cured by Chakravorty below)).
receiving over the network, by the host computing device from the renter computing device, a checksum of the data received by the renter computing device([0040-0041] Once encryption is complete, the signer 125 transmits 550 the encrypted hash 475 (“a checksum of the data from the renter computing device”) from the client device 110 to the server 105. The server 105 may receive 555 the encrypted hash 475 transmitted from the client device 110).
Although Tenenboym teaches, in para. 0041, that “the unauthenticated attributes produces 565 the digital signature for the content (considered as the ‘signed download contract’)”, it does not teach “encrypting, by the host computing device, the stored data specified in the download contract; sending over the network, by the host computing device, the encrypted data to the renter computing device”.
Chakravorty in analogous art teaches  (a) encrypting, by the host computing device, the stored data specified in the download contract ([0061] The first encrypted data item has been generated by an encryption of a data item by the first user terminal 11 using a first public key (“encrypting the stored data specified in the download contract”)); 
(c) sending over the network, by the host computing device, the encrypted data to the renter computing device ([0065] It identifies 110 first encrypted data item in the data set using the first file identifier, and sends 114 the first encrypted data item to the second user 12 terminal (“sending the encrypted data to the renter computing device by the host computing device”)). 
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Tenenboym with the teachings of Chakravorty to include the concept of “encrypting, by the host computing device, the stored data specified in the download contract; sending over the network, by the host computing device, the encrypted data to the renter computing device”. One of ordinary skill in the art would have been motivated to make this modification because encryption uses cybersecurity to defend against brute-force and cyber-attacks, including malware and ransomware. It can help prevent data breaches during transfer and storage. In addition, blockchains inherently preserve data integrity as any malicious activity on the blockchain needs control of more than half of the network's computing power (para. 0013). 
Chakravorty teaches, para. 0064, that “The second terminal 12 (“renter computing device”) first identifies 102 the first file identifier in the blockchain using the first recipient identifier, i.e. the first public key. The second user terminal (“renter computing device”) determines that the first encrypted data item (analogous to “a signed download contract”) can be downloaded by traversing the blockchain 104”. However, it does not teach “the host computing device, wherein making a determination if the blockchain has received from the renter computing device a signed download contract, and if the determination is favorable”.
Lohe in analogous art discloses the host computing device, wherein the host computing device, wherein making a determination if the blockchain has received from the renter computing device a signed download contract, and if the determination is favorable: ([0332] The SOCOACT Server may notify Participant A and/or Participant B (“making a determination by the host computing device”) that the smart contract has been signed by both parties and submitted to the block chain using a smart contract confirmation 4033 and/or a smart contract confirmation 4037, respectively (“blockchain has received a signed download contract from the renter computing device”).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Tenenboym and Chakravorty with the teachings of Lohe to include the concept of “making a determination if the blockchain has received from the renter computing device a signed download contract, and if the determination is favorable”. One of ordinary skill in the art would have been motivated to make this modification because Participant B (or the “renter computing device” as claimed) may use a client device to sign the proposed smart contract to indicate agreement and/or to facilitate generating the smart contract request (para. 0331). Therefore, the risk of manipulation by third parties can be eliminated because smart contracts (or “blockchain has received a signed download contract” as claimed) do not need brokers or other intermediaries to confirm the agreement. Moreover, the absence of intermediary in smart contracts results in cost savings.
Tenenboym teaches, in para. 0041, that “the hash value 460 be used to establish authenticity and maintain integrity of the content (considered as the ‘checksum of the encrypted data’)”. However, it does not teach “comparing, by the host computing device, the checksum received from the renter computing device with the checksum computed by the host computing device; if the checksum received from the renter computing device matches the checksum computed by the host computing device, sending over the network, by the host computing device, a key for decrypting the encrypted data”.
Jayachandran in analogous art teaches the host computing device, wherein comparing, by the host computing device, the checksum received from the renter computing device with the checksum computed by the host computing device ([0023] The provider (“host computing device”) checks the validity by matching the hash. The provider checks the hash of the content prior to authorizing the content to be shared to determine if they are the same hash); 
if the checksum received from the renter computing device matches the checksum computed by the host computing device, sending over the network, by the host computing device , a key for decrypting the encrypted data ([0023] The Hash2 ensures that when the buyer seeks to obtain the key to decrypt the content, the buyer has to give the hash of the encrypted content (“checksum received from the renter computing device”) which the provider can match with Hash2 before providing the key to decrypt the content).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Tenenboym, Chakravorty and Lohe with the teachings of Jayachandran to include the concept of “comparing, by the host computing device, the checksum received from the renter computing device with the checksum computed by the host computing device; if the checksum received from the renter computing device matches the checksum computed by the host computing device, sending over the network, by the host computing device, a key for decrypting the encrypted data”. One of ordinary skill in the art would have been motivated to make this modification because data integrity ensures that data is identically maintained during any operation, such as transfer, storage, or retrieval. One-way hash is used for this purpose. In this way, hashes provide data confidentiality of the decryption key.

Regarding claim 6, the combination of Tenenboym, Chakravorty, Lohe and Jayachandran discloses the method of claim 1, wherein sending the key for decrypting the encrypted data comprises: 
sending over the network, by the host computing device, the key to the renter computing device ([Jayachandran: 0023] The Hash2 ensures that when the buyer seeks to obtain the key to decrypt the content, the buyer has to give the hash of the encrypted content which the provider can match with Hash2 before providing the key to decrypt the content (“the key to the renter computing device”)).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Tenenboym, Chakravorty, Lohe with the teachings of Jayachandran to include the concept of “sending over the network, by the host computing device, the key to the renter computing device”. One of ordinary skill in the art would have been motivated to make this modification because data integrity ensures that data is identically maintained during any operation, such as transfer, storage, or retrieval. One-way hash is used for this purpose. In this way, hashes provide data confidentiality of the decryption key.


Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Tenenboym et al. (US 20140149735 A1 hereinafter “Tenenboym”) in view of CHAKRAVORTY et al. (US 20190347433 A1 hereinafter “Chakravorty”)in view of Lohe et al. (US 20170085545 A1 hereinafter “Lohe”) in view of Jayachandran et al. (US 20180137507 A1 hereinafter “Jayachandran”) as applied to claim 1 above, and further in view of Baboval et al. (US 20190087588 A1 hereinafter “Baboval”).
Regarding claim 2, Tenenboym teaches, in para. 0028, that “the encryption request 450 including a hash value 460 based on the content and a set of authenticated attributes 445.” However, the combination of Tenenboym, Chakravorty, Lohe and Jayachandran does not teach “sending information about a key that will be used to encrypt the data to be downloaded”.
Baboval in analogous art discloses the method of claim 1, wherein sending the acceptance of the download contract proposal comprises: 
sending information about a key that will be used to encrypt the data to be downloaded ([Baboval: 0058-0060] At 414, the data location information and hash value are communicated to the workload 404. A hash value 116 may not have a suitable for use directly as a key for encryption purposes, but the hash value can be used to calculate the encryption key (“a key that will be used to encrypt the data”) by using a key derivation function (KDF)).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Tenenboym, Chakravorty, Lohe and Jayachandran with the teachings of Baboval to include the concept of “sending information about a key that will be used to encrypt the data to be downloaded”. One of ordinary skill in the art would have been motivated to make this modification because encryption can help keep sensitive data safe and confidential as well as help address compliance with industry regulations. Essentially, encryption scrambles or codes data so that the information remains unreadable to unauthorized users.

Regarding claim 3, the combination of Tenenboym, Chakravorty, Lohe, Jayachandran and Baboval discloses the method of claim 2, wherein the information about the key is a hash of the key ([Baboval: 0058-0060] At 414, the data location information and hash value are communicated to the workload 404. A hash value 116 may not have a suitable for use directly as a key for encryption purposes, but the hash value can be used to calculate the encryption key (“a key that will be used to encrypt the data”) by using a key derivation function (KDF)).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Tenenboym, Chakravorty, Lohe and Jayachandran with the teachings of Baboval to include the concept of “the information about the key is a hash of the key”. One of ordinary skill in the art would have been motivated to make this modification because hash value can be useful to facilitate de-duplication of data in the shared data pool without giving workloads unencrypted access to all of the blocks contained therein. In this case, the hash value can be used to generate the encryption key that is necessary to decrypt the data (para. 0031-0032). In addition, hash can be used to determine whether the message has changed. In this way, hashes provide data confidentiality.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tenenboym et al. (US 20140149735 A1 hereinafter “Tenenboym”) in view of CHAKRAVORTY et al. (US 20190347433 A1 hereinafter “Chakravorty”)in view of Lohe et al. (US 20170085545 A1 hereinafter “Lohe”) in view of Jayachandran et al. (US 20180137507 A1 hereinafter “Jayachandran”) as applied to claim 1 above, and further in view of Sloane et al. (US 20190158593 A1 hereinafter “Sloane”).
Regarding claim 4, the combination of Tenenboym, Chakravorty, Lohe and Jayachandran may not explicitly teach, but Sloane in analogous art discloses the method of claim 1, wherein encrypting the stored data comprises: 
dividing the data into chunks; and encrypting each chunk of data ([Sloane: 0034] the data packing system may divide the data to be stored on the cloud into individual chunks, or data portions. The data portions may then be encrypted and transmitted to the endpoint devices over the network for storage).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Tenenboym, Chakravorty, Lohe and Jayachandran with the teachings of Sloane to include the concept of “dividing the data into chunks; and encrypting each chunk of data”. One of ordinary skill in the art would have been motivated to make this modification because the data packing system ensures that the encrypted data is inaccessible to all parties except for those specifically authorized by the entity system to access the data by encrypting the data before it is stored on the endpoint device. Further, multiple copies of each data portion (or the chunk as claimed) may be generated by the data packing system and subsequently sent to multiple different endpoint devices to achieve the desired level of redundancy to ensure consistent uptime of the data stored on each endpoint device (para. 0002).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tenenboym et al. (US 20140149735 A1 hereinafter “Tenenboym”) in view of CHAKRAVORTY et al. (US 20190347433 A1 hereinafter “Chakravorty”)in view of Lohe et al. (US 20170085545 A1 hereinafter “Lohe”) in view of Jayachandran et al. (US 20180137507 A1 hereinafter “Jayachandran”) as applied to claim 1 above, and further in view of Ebrahimi (US 20160328713 A1).
Regarding claim 5, the combination of Tenenboym, Chakravorty, Lohe and Jayachandran may not explicitly teach, but Ebrahimi in analogous art discloses the method of claim 1, wherein sending the key for decrypting the encrypted data comprises: 
adding, by the host computing device, a signature of the host computing device to the checksum signed by and received from the renter computing device ([Ebrahimi: 0005] The logic generates a hash value from the personal data using a hashing algorithm and signs the hash value with a digital signature created using a private key paired with a public key); 
sending over the network, by the host computing device, the signed checksum with the key ([Ebrahimi: 0005] Then the logic transmits, over a network, the signed hash value and the public key from the remote device to a distributed public database for storage).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Tenenboym, Chakravorty, Lohe and Jayachandran with the teachings of Ebrahimi to include the concept of “adding, by the host computing device, a signature of the host computing device to the checksum signed by and received from the renter computing device; sending over the network, by the host computing device, the signed checksum with the key”. One of ordinary skill in the art would have been motivated to make this modification because it would be advantageous to have a more secure system and method for managing the identity of users and of identifying users to third parties (para. 0004). Digital signatures can be a form of checksum for the checksum as claimed. By using asymmetric encryption such as singing with a key can be also provide authenticity of the checksum.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tenenboym et al. (US 20140149735 A1 hereinafter “Tenenboym”) in view of CHAKRAVORTY et al. (US 20190347433 A1 hereinafter “Chakravorty”)in view of Lohe et al. (US 20170085545 A1 hereinafter “Lohe”) in view of Jayachandran et al. (US 20180137507 A1 hereinafter “Jayachandran”) as applied to claim 1 above, and further in view of Taylor et al. (US 20180131511 A1 hereinafter “Taylor”)
Regarding claim 7, the combination of Tenenboym, Chakravorty , Lohe and Jayachandran may not explicitly teach, but Taylor in analogous art discloses the method of claim 1, wherein sending the key for decrypting the encrypted data comprises: 
sending over the network, by the host computing device, the key to the blockchain ([Taylor: 0018] in one embodiment, allow a computer network system to store and forward cipher keys using a blockchain decryption approach that provides a scalable cipher key management environment).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Tenenboym, Chakravorty, Lohe and Jayachandran with the teachings of Taylor to include the concept of “sending over the network, by the host computing device, the key to the blockchain”. One of ordinary skill in the art would have been motivated to make this modification because it would be advantageous to allow a computer network system to store and forward cipher keys using a blockchain decryption approach that provides a scalable cipher key management environment and robust deployment and maintenance over large and very large networks (para. 0018). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wood et al. (US 20190065764 A1), Secret Data Access Control Systems And Methods: ([0071] the server then encrypts the document with the Secret Store encryption key and stores it in the IPFS and also sends a transaction to create a link between the hash of the document and the hash of the encrypted document (i.e., the link between the document's ID and the encrypted document's ID)).
David (US 20180183600 A1), METHOD AND SYSTEM FOR PROVIDING VALIDATED, AUDITABLE, AND IMMUTABLE INPUTS TO A SMART CONTRACT: ([0006] generating, by a hashing module of the processing server, a new hash value via application of one or more hashing algorithms to the modified data file; generating, by a generation module of the processing server, a new transaction value based on at least the generated new hash value and the specific transaction hash; digitally signing, by a signing module of the processing server, the generated new transaction value; and electronically transmitting, by a transmitting device of the processing server, the signed new transaction value)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUH whose telephone number is (571)270-5524. The examiner can normally be reached 9:00 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493